Citation Nr: 0119264	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran had honorable active service from March 1977 to 
September 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the case to the RO 
in December 2000 for additional development.  That 
development having been completed, the claim is ready for a 
final appellate determination.  


FINDINGS OF FACT

1. Service connection for paranoid schizophrenia was 
previously denied by the RO in a rating decision dated in 
June 1996.  The appellant was notified of this decision 
the following month and there was no appeal filed within 
one year.

2. Evidence submitted by the veteran since the June 1996 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for paranoid 
schizophrenia.


CONCLUSION OF LAW

1. The June 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection 
for paranoid schizophrenia and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for paranoid schizophrenia 
was denied by the RO in a rating decision dated in June 1996.  
That decision was not appealed and is final.  38 U.S.C.A. 
§ 7105(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  
Service connection was denied because there was no evidence 
that linked the veteran's paranoid schizophrenia to his 
period of honorable service from March 1977 to September 
1980.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law rewrites 
the "duty to assist" provisions of 38 U.S.C. §§ 5100-5107, 
to eliminate the 
well-grounded claim requirement, and requires the Secretary 
to provide additional assistance in developing all facts 
pertinent to a claim for benefits under title 38 of the 
United States Code.  However, the VCAA does not require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence has been submitted.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. §5103A(f)).

In October 1998, the veteran requested reopening of his claim 
for service connection for paranoid schizophrenia.

The veteran has been notified by the RO of the information 
and evidence required to substantiate his claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a)).  The RO has 
informed the veteran of the evidence that would be required 
to substantiate his claim.  In the February 1999 rating 
decision, the March 1999 Statement of the Case, and various 
Supplemental Statements of the Case the RO has indicated that 
the appellant's claim has been denied because there is no 
evidence that his paranoid schizophrenia is linked to 
service.  The veteran was notified as to the type of 
information that would be necessary to substantiate his 
claim.  This case was previously before the Board and was 
remanded to provide the veteran another opportunity to 
identify relevant evidence.  The RO contacted the veteran by 
letter dated December 18, 2000, requesting any additional 
evidence, and received no reply.  The RO has complied with 
the duty to notify provisions of the VCAA.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a)).

There is no outstanding duty under the VCAA that must be 
fulfilled before considering whether the veteran has 
presented new and material evidence to reopen his claim.

The June 1996 rating decision essentially denied service 
connection for paranoid schizophrenia because the evidence 
did not show that the condition was linked to service and was 
therefore not service connected.

Evidence submitted since the June 1996 rating decision 
consists of treatment records dated between June 1998 and 
August 1999, as well as testimony at a RO hearing and 
photographs and copies of magazine articles submitted at the 
hearing.  In addition, the veteran submitted a December 1998 
treatment report, a patient instruction sheet dated in March 
1999, and a statement indicating that he was admitted to the 
Mobile Mental Health Center on April 29, 1992 and was 
discharged on April 3, 1997.

None of the additional evidence links the veteran's paranoid 
schizophrenia with his honorable military service by 
competent authority.  The treatment records do not indicate 
the etiology of his mental disability and provide no evidence 
of a link to his service.  Similarly, the December 1998 
treatment records and the March 1999 patient instruction 
sheet do not address the etiology of the veteran's paranoid 
schizophrenia.  The veteran did testify that his mental 
disability first began while in service and he submitted 
photographs and magazine articles to substantiate his claim.  
However, in his testimony and statements, he indicated that 
schizophrenia was diagnosed in 1984 or 1985, during a period 
of service for which compensation benefits are not payable.  
He does not claim and the competent evidence does not suggest 
that schizophrenia had its onset during a period of honorable 
service, within a year of his discharge from an honorable 
period of service, or that schizophrenia is otherwise related 
to a period of honorable service.  The Board presumes the 
veteran to be credible, but this evidence is not material to 
the issue of whether or not his paranoid schizophrenia began 
in service or was caused by service because lay persons are 
not competent to diagnose medical conditions or establish the 
etiology of medical conditions.  Espiritu v. Derwinski, 2Vet. 
App. 492 (1992).

Material evidence is evidence that "tends to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the 
claim."  See, Evans v. Brown, 9 Vet. App. at 284 (1996).  
The specified basis for the last disallowance of the 
appellant's claim was that his paranoid schizophrenia was not 
shown to have been linked to service and therefore was  not a 
compensable disability for VA purposes.  Since the new 
evidence does not provide a link to service, it is not 
material, and the claim of service connection for paranoid 
schizophrenia is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for paranoid 
schizophrenia, and the claim is not reopened.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

